DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Examiner notes that the original specification claims priority to PCT/JP2017/026894.  However, this claim to priority does not appear to be recognized in the electronic case file.  As such, the electronic system reads as there being a gap in the priority.  The Applicant is advised to review this matter and communicate with the Office’s help desk to remedy any deficiency in the filing or otherwise apprise the Office’s staff of this oversight.  The Examiner cannot directly correct this apparent issue himself, but if it continues to be an issue he can contact Office support staff if asked to do so.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 2, the claim recites “a first rotating body and a second rotating body”.  However, claim 1 already recites “a rotating body”.  After a review of the specification, it appears that the first and second rotating bodies are elements 350 and 351 respectively.  However, there does not appear to be a third rotating body as can be read by the language of the claims.  The Office deems that the “rotating body” of claim 1 is referring to the “second rotating body” of claim 2.  However, claim language should not use different terms to describe the same disclosed element.  The Office will interpret as noted above which is deemed to be in light of the specification.
Claims 3-5 are rejected for containing the same rejected subject matter as claim 2.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim recites “a first rotating body and a second rotating body”.  However, claim 1 already recites “a rotating body”.  After a review of the specification, it appears that the first and second rotating bodies are elements 350 and 351 respectively.  However, there does not appear to be a third rotating body as can be read by the language of the claims.  The Office deems that the “rotating body” of claim 1 is referring to the “second rotating body” of claim 2.  However, claim language should not use different terms to describe the same disclosed element.  Because of this apparent inconsistency, the claim language is deemed to be indefinite.  The Office will interpret as noted above which is deemed to be in light of the specification.
Claims 3-5 are rejected for containing the same rejected subject matter as claim 2.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuyama et al. (PG Pub 2013/0284755 A1) hereinafter referred to as Yuyama.
Regarding claim 1, Yuyama discloses a medicine dispensing device (figs. 1 and 8) in which a medicine supplying part is configured for supplying solid medicines, the medicine dispensing device comprising: 
a medicine cassette (11, 17; paragraph 280) and storage means (83; paragraph 182) in which information on a length of the medicine is stored (paragraphs 181-182); 
wherein the medicine cassette is arranged at the medicine supplying part (16, 76; fig. 10A); 
wherein the medicine cassette has a solid agent containing portion (17, 20) for containing the solid medicines, a discharge port (78, 79) for discharging the solid medicines from the solid agent containing portion and a rotating body (23 and/or 35) and is configured to rotate the rotating body to move the solid medicines on the rotating body toward the discharging port (paragraphs 181-182); and 
wherein a rotational speed of the rotating body is decided based on the length of the medicine stored in the storage means (paragraphs 181-182; “When the quantity of medicine dispensed approaches the set quantity of the medicine, rotation number of the second rotor 35 is reduced… based on the input value from the light receiving units 72A to 72D, it is possible to determine the volume including the shape such as width and height of the medicine that has passed through… In addition, the information relating to all medicines of different shapes and sizes are stored in the central control unit 83. Therefore, this medicine information is compared with the determined shape and volume, and the type of the medicine that is being counted is decided (confirmed). Based on this confirmed medicine information, the quantity of the medicine that was dispensed is counted” – In short, the rotation of the rotors is adjusted using information regarding the length of the medication as a proxy for how full the container should be.).

Regarding claim 2, Yuyama discloses wherein the medicine cassette has a first rotating body (23) and a second rotating body (35), the first rotating body is a discoid member constituting a bottom surface of the solid agent containing portion and the first rotating body moves up and down as it rotates (figs. 6A-6B; paragraphs 161-162, 216); and the second rotating body (35) is a hollow annular member arranged around the first rotating body in the planar view thereof (figs. 7A-7B; paragraph 162), a part of the second rotating body is communicated with a discharging port (65, 73; paragraphs 169, 191, 195), the solid medicines are transferred to the discharging port by the rotation of the second rotating body; a rotation speed of the second rotating body is decided based on the length of the medicine stored in the storage means (paragraphs 181-182; see claim 1 above for explanation).

Regarding claim 3, Yuyama discloses wherein the second rotating body (35) is rotated with an initial rotational speed, actual intervals of discharging the medicines are observed (via 70 - paragraphs 181-182).

Regarding claim 4, Yuyama discloses wherein the second rotating body (35) is rotated with an initial rotational speed, actual intervals of discharging the medicines are observed and the rotational speed of the second rotating body is corrected so that the intervals for the discharging become an appropriate value (paragraphs 181-182).

Regarding claim 5, Yuyama discloses wherein the second rotating body (35) is rotated with an initial rotational speed, actual intervals of discharging the medicines are observed and the rotational speed of the second rotating body is corrected so that the intervals for the discharging become an appropriate value, and corrected rotation speed of the second rotating body is stored in the storage means (83; paragraphs 181-182).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited.  The art not relied upon generally relates to the field of pill counters and dispensers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/           Primary Examiner, Art Unit 3731